Citation Nr: 0104038	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 25, 1999 
for nonservice-connected pension disability benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to March 
1946.

This appeal arises from an October 1999, Department of 
Veterans Affairs Regional Office (VARO), St. Petersburg, 
Florida rating decision, which granted the appellant 
entitlement to nonservice-connected pension benefits, 
effective June 25, 1999, the date of filing of his claim.


FINDINGS OF FACT

1.  A VA Form 21-526 Veteran's Application for Compensation 
or Pension was received at VARO on June 25, 1999.

2.  A formal or informal claim for entitlement to nonservice- 
connected pension benefits was not received by VA prior to 
June 25, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 25, 
1999, for the award of nonservice-connected pension benefits 
have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the effective date for the award 
of nonservice-connected pension benefits should be from 
November 1998.  He states that he contacted his service 
representative in October 1998, and that his representative 
"was supposed to submit the paper work for VA benefits and 
pension in November 1998."  When he inquired regarding his 
claim in the spring of 1999, he was advised that no claim had 
been received by VARO.  His representative indicated that he 
would "resubmit" the paperwork which was received at VARO 
on June 25, 1999.

The statute governing effective dates provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
The applicable regulation provides that for claims granted 
for these benefits, 38 C.F.R. § 3.400(b)(ii) (2000) provides 
that the effective date for claims for disability pension 
received after October 1984 is the date of claim.  However, 
if within one year from the date on which the veteran became 
permanently and totally disabled, he filed for a retroactive 
award and establishes that either a physical or mental 
disability was so incapacitating as to prevent him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which he became 
disabled, the award of disability pension will be either the 
date of receipt of claim or the date on which the veteran 
became permanently disabled, whichever is to his advantage.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2000).  

Evidence of record indicates that the appellant is 76 years 
of age and last worked in 1986.  A claim for nonservice-
connected pension benefits was received at the VA on June 25, 
1999.

By rating decision in October 1999, VARO granted the 
appellant entitlement to nonservice-connected pension 
benefits, effective from the date of receipt of his original 
claim for that benefit, June 25, 1999.

The Board initially finds that there is no evidence of record 
that the appellant, at any time prior to filing his claim in 
June 1999, was so incapacitated as to preclude him from 
filing his claim.  Furthermore, it is noted that the veteran 
has not alleged any such incapacitation.  Therefore, the 
Board is prohibited by 38 C.F.R. § 3.400(b)(1)(ii)(B) from 
providing an effective date earlier that the date of receipt 
of the claim, which in this case is June 25, 1999.

As noted above, the earliest evidence in the claims file a 
claim for pension benefits was received on June 25, 1999.  
Thus, the Board concludes that the preponderance of the 
evidence clearly shows that the appellant did not file a 
claim for pension benefits, either informal or formal, prior 
to June 25, 1999, the date his formal claim was received.  
Therefore, reasonable doubt is not for application in this 
case.  Consequently, the claim must be denied.


ORDER

An effective date prior to June 25, 1999 for a grant of 
entitlement to nonservice-connected pension benefits is 
denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

